Citation Nr: 0418758	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for hypertension.  

2.	Entitlement to service connection for a mitral valve 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran is claiming service connection for hypertension 
and mitral valve disease.  He asserts that he was diagnosed 
as having a heart ailment while on active duty in 1943, but 
that records of this treatment have not been included in the 
claims folder.  However, service medical records were 
obtained in 1948 and are still on file.  In support of his 
claim, he has submitted a statement from his private 
physician.  Medical records from this doctor have not been 
obtained; however, and copies should be available for review 
by the Board.  

In view of the foregoing, the case is remanded for the 
following:

1The RO should contact Steven V. 
Manoukian, M.D., and request copies of 
all records of the veteran's treatment.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




